DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 16, 2020 has been entered. Claims 1-10, 12-13 and 15-23 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a resistor" in line 2.  Claim 10 depends from claim 9 which also recites “a resistor”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 13 and 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. (US 2011/0152725 A1) (hereinafter – Demir).

Regarding claim 1, Demir discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
at least one sensing element having a first side configured to face a portion of a bone of the patient, and a second side that is opposite the first side along a select direction (FIG. 3, and para. ;
a measurement device in communication with the at least one sensing element, the measurement device including at least one capacitor and configured to measure a discharge time of the at least one capacitor through the at least one sensing element so as to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (Para. [0080], “This approach utilizes the film capacitance of the sensor as the LC (inductance-capacitance) tank circuit capacitance. In various embodiments, the main driver of the observed change in the resonance frequency of the sensor is the capacitance change, as opposed to targeting changes in inductance.” It should be noted that this is how strain gauges work in general, as the strain changes, the resistance changes, thus the measurement value changes proportional to a value of an anatomical property.);
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient's body, wherein the measurement device and internal wireless communicator are disposed outwardly form the at least one sensor element along the select direction (FIG. 18 and 19, Para. [0075], “The sensor device 1805 includes a substrate 1807, a dielectric material 1820 disposed over the substrate 1807, and a conductive coil 1810 disposed on the dielectric material 1820. The substrate 1807 can be disposed on the hardware device 1803.” And Para. [0077], “Monitoring system 1900 includes a source 1915 operable to generate an electromagnetic field, a receiver 1925, a spectrum analyzer 1935, and an analyzer 1945. Source 1915 can generate an electromagnetic field to power a sensor 1905 with sensor 1905 attached to or integral .
Regarding claim 2, Demir discloses The sensor of claim 1, wherein the at least one sensing element comprises a resistor, and the measurement device is configured to measure the discharge time of the at least one capacitor through the resistor so as to generate the measurement value (Para. [0080], “This approach utilizes the film capacitance of the sensor as the LC (inductance-capacitance) tank circuit capacitance. In various embodiments, the main driver of the observed change in the resonance frequency of the sensor is the capacitance change, as opposed to targeting changes in inductance.” It should be noted that this is how strain gauges work in general, as the strain changes, the resistance changes, thus the measurement value changes proportional to a value of an anatomical property. See also FIG. 22 and para. [0081], “The geometrical design parameters L.sub.c, W.sub.c, N, w, and s set the coil inner diameter. These device parameters are used to calculate the parameters for the lumped-element model illustrated in FIG. 22. Here, L.sub.S and R.sub.S correspond to the coil inductance and resistance, respectively.”).
Regarding claim 5, Demir discloses The sensor of claim 1, wherein the sensor comprises a strain gauge that includes the at least one sensing element (Para. [0050], “In various embodiments, a sensor essentially acts as a wireless strain gauge attached to the surface of a hardware device, namely an orthopaedic or neurosurgical device,”).
Regarding claim 6, Demir discloses The sensor of claim 5, wherein the strain gauge includes a substrate that carries the at least one sensing element, and the at least one sensing element includes at least first and second sensing elements, wherein the first and second sensing elements are non-parallel to one another (Para. [0055], “Sensor 305 includes a substrate 307, a dielectric material 320 disposed on substrate 307, and a conductive coil 310 disposed on dielectric material 320 such that .
Regarding claim 8, Demir discloses The sensor of claim 1, comprising a power device configured to supply power to the measurement device, wherein the power device includes an energy harvesting device configured to capture energy from radio waves communicated to the sensor (Para. [0049], “The sensor can be structured to be inductively-powered, with no implantable power source.”).
Regarding claim 9, Demir discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
a semiconductor strain gauge having a substrate and first, second, and third sensing elements arranged on the substrate such that the first, second, and third sensing elements are non-parallel to one another, each sensing element having a first end, and a second end that is offset from the first end along a central axis, and each sensing element comprising a resistor that is linear bar that extends between the first and second ends along the central axis (Para. [0055], “Sensor 305 includes a substrate 307, a dielectric material 320 disposed on substrate 307, and a conductive coil 310 disposed on dielectric material 320 such that dielectric material 320 and conductive coil 310 are arranged as a resonator.” And FIG. 12-17, arrangements of sensing elements is easily configurable by a person having ordinary skill in the art, as evidenced by the many different arrangements shown. See also FIG. 20 and 21, where the resistors are drawn as fixed resistors, or linear bar resistors.);
a measurement device in communication with the first to third sensing elements, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (Para. [0080], “This approach utilizes the film capacitance of the sensor as the LC (inductance-capacitance) tank circuit capacitance. In various embodiments, the main driver of the observed change in the resonance frequency of the sensor is the ;
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient (FIG. 18 and 19, Para. [0075], “The sensor device 1805 includes a substrate 1807, a dielectric material 1820 disposed over the substrate 1807, and a conductive coil 1810 disposed on the dielectric material 1820. The substrate 1807 can be disposed on the hardware device 1803.” And Para. [0077], “Monitoring system 1900 includes a source 1915 operable to generate an electromagnetic field, a receiver 1925, a spectrum analyzer 1935, and an analyzer 1945. Source 1915 can generate an electromagnetic field to power a sensor 1905 with sensor 1905 attached to or integral with hardware 1903 implanted in a biological subject 1901. A sensor 1905 powered by the electromagnetic field is a biocompatible, inductively powered device that is used as a strain gauge for monitoring system 1900.”).
Regarding claim 10, Demir discloses The sensor of claim 9, wherein each of the first to third sensing elements comprises a resistor, the measurement device includes at least one capacitor, and the measurement device is configured to measure the discharge time of the at least one capacitor through each resistor so as to generate the measurement value (Para. [0080], “This approach utilizes the film capacitance of the sensor as the LC (inductance-capacitance) tank circuit capacitance. In various embodiments, the main driver of the observed change in the resonance frequency of the sensor is the capacitance change, as opposed to targeting changes in inductance.” It should be noted that this is how strain gauges work in general, as the strain changes, the resistance changes, thus the measurement value changes proportional to a value of an anatomical property. See also FIG. 22 and para. [0081], “The geometrical design parameters L.sub.c, W.sub.c, N, w, and s set the coil inner diameter. These device .
Regarding claim 13, Demir discloses The system of claim 9, wherein each sensing element comprises a semiconductor bar-type strain gauge (As shown in FIG. 3).
Regarding claim 23, Demir discloses The sensor of claim 1, wherein the measurement device and internal wireless communicator are stacked over the at least one sensing element (As shown in FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2011/0152725 A1) (hereinafter – Demir) in view of Braun (US 2003/0030451 A1) (hereinafter – Braun).

Regarding claim 3, Demir discloses The sensor of claim 1, Demir fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 4, Demir discloses The sensor of claim 3, Demir fails to disclose wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include a converter as taught by 
Regarding claim 12, Demir discloses The sensor of claim 10, Demir fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2011/0152725 A1) (hereinafter – Demir) in view of Kaiser et al. (US 2012/0190989 A1) (hereinafter – Kaiser).

Regarding claim 7, Demir discloses The sensor of claim 1, Demir fails to disclose wherein the internal wireless communicator comprises a radio-frequency identification (RFID) transponder.
wherein the internal wireless communicator comprises a radio-frequency identification (RFID) transponder (Para. [0108], “In a preferred embodiment, the interrogator 30 shown in FIG. 11 comprises means to convey energy from the Interrogator device (located external to tissue) to subsurface intrasensor implants 72 and external sensor 10. This energy is preferably in the form of an electromagnetic signal (e.g. RF) similar to RFID technology. The intrasensor implant 72 and external sensor system 10 include a means (e.g. antenna 120) to recover energy from the received electromagnetic signal in order to provide the respective device with required energy for its operation. Such energy recovery may be based on methods for rectification of RF signals available in the art.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an RFID transponder as taught by Kaiser in order to have reliable data transfer (Para. [0149], “The data communication carrier signal described above preferably comprises an electromagnetic propagating wave as familiar to those skilled in the art of RFID technology. However, it is appreciated that the data communication carrier may be an optical, acoustic, or other signal that provides an adequately reliable data communication channel.”).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2011/0152725 A1) (hereinafter – Demir) in view of Woskmek et al. (US 2009/0082833 A1) (hereinafter – Wosmek) in further view of Mayo (US 2017/0236638 A1) (hereinafter – Mayo).

Regarding claim 15, Demir discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
at least one sensing element (FIG. 3, and para. [0055], “FIG. 3 illustrates features of an embodiment of a wireless sensor 305 attachable to hardware 303 for implantation in a biological ;
a measurement device in communication with the at least one sensing element, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (Para. [0080], “This approach utilizes the film capacitance of the sensor as the LC (inductance-capacitance) tank circuit capacitance. In various embodiments, the main driver of the observed change in the resonance frequency of the sensor is the capacitance change, as opposed to targeting changes in inductance.” It should be noted that this is how strain gauges work in general, as the strain changes, the resistance changes, thus the measurement value changes proportional to a value of an anatomical property.);
an antenna having at least one inductive antenna coil that is wound in a first direction about a central axis that extends in a third direction, the antenna coil configured to wirelessly transmit the measurement value to a reader outside of the patient (FIG. 3, “conductive coil 310” and para. [0056], “Conductive coil 310 can be arranged as an inductor and part of a capacitor that forms a resonator, where dielectric material 320 forms part of the capacitor.” And para. [0071], “The sensors on the outside can act as a transmitter antenna 1214 and a receiver antenna 1216 for the middle sensor 1210.” The coils can act as transmitters and receivers. See also para. [0050], “Signals generated at the sensor, in response to the applied electromagnetic fields, can be received from the sensor at the attached antenna of the spectrum analyzer and can be used to determine the resonance frequency of the circuit formed by the sensor.”);
Demir fails to disclose and a shield having at least one inductive shield coil that is connected in series with the antenna coil and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction,
 wherein the shield and the antenna are offset form one another along the third direction.
However, in the same field of endeavor, Wosmek teaches and a shield having at least one inductive shield coil that is connected in series with the antenna coil and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction (Para. [0036], “Internal coil 20' may be wound in one direction, while external shielding coil 20 is wound in the opposite direction with equal number of turns in an attempt to achieve a desirable net-zero induced voltage across the shield coil terminals.” Shield coil is taught to be wound in either direction, as well as the antenna coil.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include a shield as taught by Wosmek in order to minimize interference (Para. [0032], “When wound into a coil, shielding coil 20 wire will preferably have a self resonance frequency that is substantially different from the operating frequency of the telemetry antenna 10 to minimize potential interference.”).
Demir and Wosmek fail to disclose wherein the shield and the antenna are offset form one another along the third direction.
However, in the same field of endeavor, Mayo teaches wherein the shield and the antenna are offset form one another along the third direction (FIG. 9 and para. [0073], “In this exemplary embodiment in which the winding of the primary antenna portion 912 begins at point 908, the auxiliary winding 915 may be referred to as "counter-wound" with respect to the primary antenna portion 912. The auxiliary winding 915 may be a fraction of the number of turns of the primary antenna portion 912 or may be a multiple of the number of turns of the primary antenna portion 912. In an exemplary embodiment, the auxiliary winding 915 may be referred to as an "isolated shield" because it is not directly electrically coupled to the primary antenna portion 912.”).

Regarding claim 16, Demir, Wosmek and Mayo teach The sensor of claim 15, Demir fails to disclose wherein the shield coil has a number of turns that is less than a number of turns of the antenna coil.
However, in the same field of endeavor, Wosmek teaches wherein the shield coil has a number of turns that is less than a number of turns of the antenna coil (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” Since the shield coil has a greater frequency than the antenna coil, and more turns means lower frequency, it is understood that the shield coil can be configured to have less turns to obtain the desired frequency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an antenna and shield as taught by Wosmek in order to obtain the desired frequency for both the antenna coil and shield coil (Para. [0032], “(i.e., more turns may tend to lower the self resonance frequency of coil 20)”).

Regarding claim 17, Demir, Wosmek and Mayo teach The sensor of claim 15, Demir fails to disclose wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil.
However, in the same field of endeavor, Wosmek teaches wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” The turns and direction of turns change the magnetic field, both the shield coil and the antenna coil are configurable, such that the magnetic fields can be directed to oppose each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an antenna and shield as taught by Wosmek in order to obtain the desired frequency for both the antenna coil and shield coil (Para. [0032], “(i.e., more turns may tend to lower the self resonance frequency of coil 20)”).
Regarding claim 18, Demir, Wosmek and Mayo teach The sensor of claim 15, Demir fails to disclose wherein the shield is disposed between the antenna and the at least one sensing element.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the antenna and the at least one sensing element (Para. [0035], “In the embodiments depicted in FIGS. 5-7, coil shield 20 is disposed between telemetry antenna 20 and housing 30.” And Para. [0034], “Non-limiting examples of implantable medical devices that may be employed in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 19, Demir, Wosmek and Mayo teach The sensor of claim 18, Demir fails to disclose wherein the shield is disposed between the at least one sensing element and the measurement device.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the at least one sensing element and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the sensor and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 20, Demir, Wosmek and Mayo teach The sensor of claim 18, Demir fails to disclose wherein the shield is disposed between the antenna and the measurement device.
wherein the shield is disposed between the antenna and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the antenna and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 21, Demir, Wosmek and Mayo teach The sensor of claim 15, Demir fails to disclose wherein the inductive antenna coil is wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction.
However, in the same field of endeavor, Mayo teaches wherein the inductive antenna coil is wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction (FIG. 9 and para. [0073], “In this exemplary embodiment in which the winding of the primary antenna portion 912 begins at point 908, the auxiliary winding 915 may be referred to as "counter-wound" with respect to the primary antenna portion 912. The auxiliary winding 915 may be a fraction of the number of turns of the primary antenna portion 912 or may be a multiple of the number of turns of the primary antenna portion 912. In an exemplary embodiment, the auxiliary winding 915 may be referred to as an "isolated shield" because it is not directly electrically coupled to the primary antenna portion 912.”).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2011/0152725 A1) (hereinafter – Demir) in view of Windolf (US 2018/0310824 A1) (hereinafter – Windolf).

Regarding claim 22, Demir discloses The sensor of claim 1, Demir fails to disclose comprising a cover or housing that is configured to cover or house the measurement device, the internal wireless communicator, and the at least one sensor such that the measurement device and internal wireless communicator are disposed between the cover and at least one sensor element along the select direction.
However, in the same field of endeavor, Windolf teaches comprising a cover or housing that is configured to cover or house the measurement device, the internal wireless communicator, and the at least one sensor such that the measurement device and internal wireless communicator are disposed between the cover and at least one sensor element along the select direction (Para. [0039], “The device 1 comprising the signal processing device 2 and the data transmission device 4 and a power supply 3 in the form of a battery is placed in a biocompatible and sterilizable covering 9 or housing or may be covered by an elastic and biocompatible skin like Latex or Silicone.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Demir to include a housing or cover as taught .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791